                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 1 of 6 Page ID #:1



                                1   Andrew M. Kantor - State Bar No. 303093
                                     Email: akantor@kantorlaw.net
                                2   Corinne Chandler - State Bar No. 111423
                                     Email: cchandler@kantorlaw.net
                                3   Glenn R. Kantor - State Bar No. 122643
                                     Email: gkantor@kantorlaw.net
                                4   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                5   Northridge, California 91324
                                    Telephone: (818) 886-2525
                                6   Facsimile: (818) 350-6272
                                7   Attorneys for Plaintiff,
                                    CAREN REDMAN
                                8
                                9                         UNITED STATES DISTRICT COURT
                               10                       CENTRAL DISTRICT OF CALIFORNIA
                               11
                               12   CAREN REDMAN,                              Case No.
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                Plaintiff,                    COMPLAINT FOR:
  19839 Nordhoff Street

       (818) 886 2525




                               14         vs.                                  BREACH OF THE EMPLOYEE
                                                                               RETIREMENT INCOME
                               15   LIFE INSURANCE COMPANY OF                  SECURITY ACT OF 1974;
                                    NORTH AMERICA,                             ENFORCEMENT AND
                               16                                              CLARIFICATION OF RIGHTS;
                                                 Defendant.                    PRE-JUDGMENT AND POST-
                               17                                              JUDGMENT INTEREST;
                                                                               BREACH OF FIDUCIARY
                               18                                              DUTIES AND ATTORNEYS’ FEES
                                                                               AND COSTS
                               19
                               20
                               21         Plaintiff, Caren Redman herein sets forth the allegations of her Complaint
                               22   against Defendants Life Insurance Company of North America (“LINA”) as
                               23   follows:
                               24                              PRELIMINARY ALLEGATIONS
                               25         1.     “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e),
                               26   (f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
                               27   “ERISA”) as it involves a claim by Plaintiff for employee benefits under employee
                               28   benefit plan regulated and governed under ERISA. Jurisdiction is predicated under

                                                                           1
                                                                       COMPLAINT
                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 2 of 6 Page ID #:2



                                1   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
                                2   question. This action is brought for the purpose of recovering benefits under the
                                3   terms of an employee benefit plan, enforcing Plaintiff’s rights under the terms of the
                                4   employee benefit plan, and to clarify Plaintiff’s rights to future benefits under the
                                5   employee benefit plan. Plaintiff seeks relief, including but not limited to payment of
                                6   benefits; pre-judgment and post-judgment interest, and attorneys’ fees and costs.
                                7         2.     Plaintiff was, at all times relevant, an employee of Omnicom Benefits,
                                8   Inc. (“Omnicom”) and a resident of Los Angeles County, California.
                                9         3.     Plaintiff is informed and believes that Defendant LINA is a corporation
                               10   with its principal place of business in the State of Pennsylvania, authorized to transact
                               11   and transacting business in the Central District of California and can be found in the
                               12   Central District of California. LINA is the insurer of benefits on long term disability
Northridge, California 91324




                                    (“LTD”) policy number LK0980036 (the “Policy”), issued to Omnicom Benefits, Inc.
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   LINA has its main offices in Los Angeles County and was a subscriber to the Policy,
                               15   for the benefit of its employees. As such, the Policy was issued and administered
                               16   within this Judicial District. LINA is doing business in the Central District of
                               17   California, in that it covers insureds working and residing in the Central District.
                               18   Plaintiff is further informed and believes that the Plan Administrator has appointed
                               19   LINA as a fiduciary for deciding claims for benefits under the plan, and for deciding
                               20   any appeals of denied claims. LINA administered the claim, interpreted Policy terms,
                               21   and issued a claim denial, all while operating under a conflict of interest, and the bias
                               22   this created adversely affected the claims determination.
                               23         4.     As a benefit of her employment, Plaintiff was provided group LTD
                               24   insurance under the Policy. The Policy is part of an employee welfare benefit plan
                               25   regulated by ERISA, in which Plaintiff was a participant, and pursuant to which
                               26   Plaintiff is entitled to LTD benefits. Pursuant to the terms and conditions of the
                               27   Policy, Plaintiff is entitled to LTD benefits for the duration of Plaintiff’s disability,
                               28   for so long as Plaintiff remains disabled as required under the terms of the Policy.

                                                                              2
                                                                          COMPLAINT
                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 3 of 6 Page ID #:3



                                1          5.     Plaintiff is informed and believes that the subject Policy was delivered
                                2   to Omnicon in the County of Los Angeles, State of California.
                                3          6.     Plaintiff is informed and believes that the subject Policy was issued or
                                4   renewed on or after January 1, 2012.
                                5          7.     Plaintiff is informed and believes that the subject Policy has an annual
                                6   January 1 anniversary date.
                                7          8.     Defendant LINA can be found in this judicial district and the Policy is
                                8   administered in this judicial district. The LTD claim at issue herein was also
                                9   specifically administered in this judicial district. Thus, venue is proper in this
                               10   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                               11                              FIRST CLAIM FOR RELIEF
                               12       AGAINST DEFENDANT LIFE INSURANCE COMPANY OF NORTH
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13               AMERICA FOR ERISA BENEFITS, ENFORCEMENT AND
  19839 Nordhoff Street

       (818) 886 2525




                               14         CLARIFICATION OF RIGHTS, PRE-JUDGEMENT AND POST-
                               15        JUDGEMENT INTEREST, AND ATTORNEYS’ FEES AND COSTS
                               16                                 (29 U.S.C. § 1132(a)(1)(B))
                               17          9.     Plaintiff incorporates by reference all preceding paragraphs as though
                               18   fully set forth herein.
                               19          10.    At all times relevant, Plaintiff was employed by Omnicon, and was a
                               20   covered participant under the terms and conditions of the Policy. The Policy was
                               21   insured by LINA, and LINA was also the claims administrator and made all decisions
                               22   to pay or deny benefit claims.
                               23          11.    During the course of Plaintiff’s employment, Plaintiff became entitled to
                               24   benefits under the terms and conditions of the Policy. Specifically, while Plaintiff was
                               25   covered under the Policy, Plaintiff suffered a disability rendering Plaintiff disabled as
                               26   defined under the terms of the Policy.
                               27          12.    Pursuant to the terms of the Policy, Plaintiff made a claim to LINA for
                               28   LTD benefits under the Policy. Plaintiff’s last day of work as a result of her disability

                                                                             3
                                                                         COMPLAINT
                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 4 of 6 Page ID #:4



                                1   was June 10, 2017. Plaintiff is informed and believes that LINA identifies her claim as
                                2   incident number 4392199. Plaintiff’s disabling conditions include but were not limited
                                3   to severe spinal stenosis and associated debilitating pain.
                                4         13.    Plaintiff’s LTD benefits were originally denied on January 24, 2018.
                                5   Plaintiff timely appealed the decision to terminate her benefits. LINA overturned that
                                6   determination and resumed payment of Plaintiff’s benefits.
                                7         14.    On July 18, 2019, LINA again terminated Ms. Redman’s benefits,
                                8   finding that she no longer remained disabled as defined by the policy.
                                9         15.    Plaintiff timely appealed this determination and LINA upheld its decision
                               10   to deny Ms. Redman’s claim.
                               11         16.    Defendant LINA and the Plan breached the Policy and violated ERISA in
                               12   the following respects:
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                (a)    Failing to pay LTD benefit payments to Plaintiff at a time when
  19839 Nordhoff Street

       (818) 886 2525




                               14         Defendant knew, or should have known, that Plaintiff was entitled to those
                               15         benefits under the terms of the Policy, as Plaintiff was disabled and unable to
                               16         work and therefore entitled to benefits. Even though Defendant had such
                               17         knowledge, Defendant denied Plaintiff’s LTD benefits;
                               18                (b)    Failing to provide a prompt and reasonable explanation of the
                               19         basis relied on under the terms of the Policy, in relation to the applicable facts
                               20         and Policy provisions, for the denial of Plaintiff’s claims for LTD benefits;
                               21                (c)    Failing to adequately describe to Plaintiff any material or
                               22         information necessary for Plaintiff to perfect her claim along with an
                               23         explanation of why such material is or was necessary;
                               24                (d)    Concealing and withholding from Plaintiff the notice
                               25         requirements Defendant was required to provide Plaintiff pursuant to ERISA
                               26         and the regulations promulgated thereunder, 29 C.F.R. § 2560.503-1(f)-(g),
                               27         inclusive; and
                               28

                                                                            4
                                                                        COMPLAINT
                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 5 of 6 Page ID #:5



                                1                  (e)   Failing to properly and adequately investigate the merits of
                                2         Plaintiff’s claim and failing to provide a full and fair review of Plaintiff’s
                                3         claim.
                                4         17.      Plaintiff is informed and believes and thereon alleges that Defendant
                                5   wrongfully denied her disability benefits under the Policy by other acts or omissions
                                6   of which Plaintiff is presently unaware, but which may be discovered in this future
                                7   litigation and which Plaintiff will immediately make Defendant aware of once said
                                8   acts or omissions are discovered by Plaintiff.
                                9         18.      Following the denial of benefits under the LTD Plan, Plaintiff exhausted
                               10   all administrative remedies required under ERISA, and Plaintiff has performed all
                               11   duties and obligations on Plaintiff’s part to be performed under the Policy.
                               12         19.      As a direct and proximate result of the aforementioned wrongful conduct
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   of Defendant, Plaintiff has damages for loss of disability benefits in a total sum to be
  19839 Nordhoff Street

       (818) 886 2525




                               14   shown at the time of trial.
                               15         20.      As a further direct and proximate result of this improper determination
                               16   regarding Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required to
                               17   incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                               18   entitled to have such fees and costs paid by Defendant.
                               19         21.      The wrongful conduct of Defendant has created uncertainty where none
                               20   should exist. Therefore, Plaintiff is entitled to enforce her rights under the terms of the
                               21   Policy and to clarify her right to future benefits under the terms of the Policy.
                               22
                               23                                  REQUEST FOR RELIEF
                               24         WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                               25         1.       Payment of disability benefits due Plaintiff;
                               26         2.       An order declaring that Plaintiff is entitled to immediate reinstatement to
                               27   the Plan, with all ancillary benefits to which she is entitled by virtue of her disability,
                               28

                                                                              5
                                                                          COMPLAINT
                                Case 2:20-cv-10476-JAK-GJS Document 1 Filed 11/16/20 Page 6 of 6 Page ID #:6



                                1   and that benefits are to continue to be paid under the Plan for so long as Plaintiff
                                2   remains disabled under the terms of the Plan;
                                3         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees
                                4   incurred in pursuing this action;
                                5         5.     Payment of pre-judgment and post-judgment interest as allowed for
                                6   under ERISA; and
                                7         6.     Such other and further relief as this Court deems just and proper.
                                8
                                9   DATED: November 16, 2020                KANTOR & KANTOR, LLP
                               10
                                                                            By:    /s/ Andrew M. Kantor
                               11
                                                                                   Andrew M. Kantor
                               12                                                  Attorneys for Plaintiff
                                                                                   Caren Redman
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                             6
                                                                         COMPLAINT
